                                          Case 4:20-cv-02172-KAW Document 16 Filed 07/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD SEPULVEDA,                                 Case No. 20-cv-02172-KAW
                                   8                    Plaintiff,
                                                                                            ORDER REQUIRING
                                   9              v.                                        SUPPLEMENTAL BRIEFING
                                  10     HIEN QUYEN CONG, et al.,                           Re: Dkt. No. 10
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On June 9, 2020, Plaintiff Richard Sepulveda filed a motion for default judgment. (Dkt.

                                  14   No. 10.) Having reviewed the motion for default judgment, it appears service as to Defendants

                                  15   other than Defendant Cong is defective. Specifically, Plaintiff asserts that Defendants Truong

                                  16   Duy Nguyen, Hung Thanh Nguyen, Thanh Truong Nguyen, and Anhhang Thi Pham were served

                                  17   by substitute service, as allowed by California Code of Civil Procedure 415.20. (Dkt. No. 6 at 3-

                                  18   10.) Per California Code of Civil Procedure § 415.20(b), substitute service of an individual is

                                  19   permitted “[i]f a copy of the summons and complaint cannot with reasonable diligence be

                                  20   personally delivered to the person to be served . . . .” California courts have found that

                                  21   “ordinarily, two or three attempts at personals service at a proper place should fully satisfy the

                                  22   requirement of reasonable diligence and allow substituted service to be made.” Bein v. Brechtel-

                                  23   Jochim Grp., Inc., 6 Cal. App. 4th 1387, 1391-92 (1992) (internal quotation and modification

                                  24   omitted). Here, however, there is no evidence that any prior attempts at personal service were

                                  25   made.

                                  26           Accordingly, the Court requires supplemental briefing. First, does Plaintiff have evidence

                                  27   that prior attempts at personal service were made?

                                  28           Second, if Plaintiff does not have such evidence, can the Court find that service on
                                          Case 4:20-cv-02172-KAW Document 16 Filed 07/20/20 Page 2 of 2




                                   1   Defendants other than Defendant Cong was adequate?

                                   2          Third, if the Court was to find that service on Defendants other than Defendant Cong was

                                   3   not adequate, would Plaintiff prefer to proceed with the motion for default judgment or withdraw

                                   4   the motion and properly serve the remaining Defendants?

                                   5          Plaintiff shall file his supplemental brief by July 30, 2020.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 20, 2020
                                                                                             __________________________________
                                   8                                                         KANDIS A. WESTMORE
                                   9                                                         United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
